NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted April 13, 2017* 
                                 Decided May 5, 2017 
                                             
                                         Before 
 
                     JOEL M. FLAUM, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge
                      
                     ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 16‐4044 
 
JORGE LUIS MINIER CASADO,                       Petition for Review of an Order of the 
      Petitioner,                               Board of Immigration Appeals. 
                                                 
      v.                                        No. A061‐974‐813 
 
JEFF SESSIONS, 
Attorney General of the United States, 
      Respondent. 
                                             
                                      O R D E R 
       Jorge Luis Minier Casado, a citizen of the Dominican Republic, challenges the 
Board of Immigration Appeals’s conclusion that, because his conviction for robbery is a 
crime involving moral turpitude, it rendered him removable. The Board relied on its 
longtime precedent that robbery is a crime of moral turpitude, and that precedent is 
entitled to our deference, so we deny the petition for review. 

                                                 
* We have agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐4044                                                                         Page 2 
 
       Four years after Minier was admitted to the United States in 2011 as a lawful 
permanent resident, he was convicted of robbery in Illinois, see 720 ILCS 5/18‐1(a). The 
Department of Homeland Security notified him that his conviction rendered him 
removable because it was for a crime involving moral turpitude, he committed it within 
five years of his admission, and he could have been sentenced to a year or more. See 8 
U.S.C. § 1227(a)(2)(A)(i). 
       Removal proceedings followed. Minier admitted that he had committed the 
robbery and that a sentence of at least one year could have been imposed. He denied, 
however, that he was removable, arguing that robbery in Illinois is not a crime involving 
moral turpitude. He reasoned that because a violation of the Illinois robbery statute does 
not necessarily require bodily injury, it is analogous to simple assault, which is not a 
crime involving moral turpitude. The IJ disagreed, citing the Board’s ruling that, as a 
form of theft, “robbery is universally recognized as a crime involving moral turpitude.” 
In re Martin, 18 I. & N. Dec. 226, 227 (BIA 1982). And, the IJ added, the elements of 
robbery in Illinois are indistinguishable from those of generic robbery. Minier appealed 
to the Board, which agreed with the IJ. The Board repeated that robbery has long been 
regarded as a crime involving moral turpitude. It also reasoned that assault does involve 
moral turpitude when it includes an aggravating factor like robbery. 
       Minier’s petition for review reproduces—almost verbatim—the brief that he 
submitted to the Board and repeats his contention that robbery is akin to simple assault. 
But under the Board’s precedent, robbery is a crime involving moral turpitude. In re 
Martin, 18 I. & N. at 227. Martin was issued by three panel members and cited a wealth of 
judicial and administrative decisions stretching back over half a century. Id.; see also In re 
Rodriguez‐Palma, 17 I. & N. Dec. 465, 469 (BIA 1980) (robbery is “grave, serious, 
aggravated, infamous, and heinous” and involves “moral turpitude”).   
        We defer to the Board’s ruling. A decision from the Board that an offense is a 
crime involving moral turpitude receives deference under Chevron, U.S.A., Inc. v. Natural 
Resources Defense Council, Inc., 467 U.S. 837 (1984) when the decision, like Martin, is 
precedential and was reasonably concluded by a three‐member panel. See Arobelidze v. 
Holder, 653 F.3d 513, 519 (7th Cir. 2011). Although the Board’s decision in Minier’s appeal 
was nonprecedential, it nonetheless receives Chevron deference because it relied on 
Martin and it substantively analyzed Minier’s arguments. See Cano‐Oyarzabal v. Holder, 
774 F.3d 914, 916 (7th Cir. 2014). Moreover we have previously stated that generic 
robbery is a crime involving moral turpitude. See, e.g., Cisneros v. Lynch, 834 F.3d 857, 860 
(7th Cir. 2016); Torres‐Tristan v. Holder, 656 F.3d 653, 655, 657 (7th Cir. 2011); Dashto v. 
I.N.S., 59 F.3d 697, 699, 703 (7th Cir. 1995). And Minier has not identified any feature of 
No. 16‐4044                                                                           Page 3 
 
Illinois’s definition of robbery that materially distinguishes it from the Board’s 
precedents or from generic robbery. 
       The petition for review is therefore DENIED.